Olivee, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, that the items of merchandise marked “A” and initialed AFM (Initials) by Commodity Specialist Alfred F. Manzella (Commodity Specialist’s Name) on the invoice covered by Entry No. 850386 of November 29, 1959, which were assessed for duty at the rate of 20 per centum ad valorem under the provisions of paragraph 1541(a), Tariff Act of 1930, as modified by T.D. 52739, consist of certain chord accordions and parts thereof, similar in all material respects to the merchandise the subject of Excelsior Accordions, Inc. v. United States, C.D. 2328, and therein held dutiable under the provisions of paragraph 1541 (a) of the Tariff Act of 1930, as modified by T.D. 54108, at the rate of 17 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the defendant does not waive its objections to the inclusion of said entry in Protest No. 61/1056, but adheres to the position stated in its memorandum of May 19,1964 in opposition to plaintiff’s motion to include said entry in the protest, and in its motion for rehearing dated June *5524, 1964, filed in response to the court order of June 2, 1964 granting plaintiff’s motion.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2328 may be incorporated and made a part of the record herein.
IT IS FURTHER STIPULATED AND AGREED that the protest is submitted for decision upon the foregoing incorporated record, together with (a) this stipulation, (b) the consumption entries (Customs Form 7501) pertaining to New York Entry Numbers 850386, 797746, 809618, 826036, 848407, 475926, 475342, and 859792, with the commercial invoices and other documents attached thereto, including the handwritten memorandum affixed to the face of consumption entry numbered 850386, (c) the protest filed on April 22, 1960, (d) the motion by the plaintiffs with supporting affidavit filed May 4, 1964, (e) the memorandum filed in opposition thereto by defendant on May 19, 1964, (f) defendant’s motion for rehearing filed June 24, 1964 and plaintiffs’ opposition thereto filed July 7, 1964, (g) the orders entered by this Court on June 2, 1964 and July 9, 1964, and (h) plaintiffs’ motion for severance of Entry Nos. 797746, 809618, 826036, 848407, 475926, 475342, and 859792 from Entry No. 850386, together with the order or orders entered by the Court in respect of said motion, all of which shall constitute a part of the record herein in the event of any appeal of the final decision of this Court herein.
IT IS FURTHER STIPULATED AND AGREED that the defendant may have sixty (60) days from the date of the filing of this stipulation of submission for the filing of a brief herein.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 17 per centum ad valorem, under the provision in paragraph 1541(a) of the Tariff Act of 1930, as modified by T.D. 54108, for musical instruments, and parts thereof, not specially provided for, as claimed by plaintiffs.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.